DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 02/12/2021 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8, 9, 19-23, 25, 27, 30, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2019/0307334) hereinafter “Wang” in view of Wang et al. (U.S. Publication No. 2016/0262628) hereinafter “Wang-2”.
Regarding claim 1, Wang discloses a photoacoustic computed tomography (PACT) system [see abstract of Wang; PACT system 1700; see FIG. 17], comprising:  at least one pulsed or modulated light source [pulsed laser light source 1704; see [0192]] an ultrasonic transducer array comprising transducer elements [transducer array 1708; see [0192]],
Wang does not disclose that the transducer elements are unfocused and each unfocused transducer element having a field-of-view in a range of 5 degrees to 30 degrees in a direction along an axis; and a scanning mechanism configured to move and/or scan the ultrasonic transducer array along the axis.  
Wang-2, directed towards a moving transducer array [see abstract of Wang-2] discloses that the transducer elements are unfocused [see [0008] of Wang-2 disclosing that the transducer array could be comprised of unfocused transducer elements] and each unfocused transducer element having a field-of-view in a range of 5 degrees to 30 degrees in a direction along an axis [see [0066] disclosing that “acceptance angle of each element in the array was around 28 degrees]; the acceptance angle of the transducer has been taken as equivalent of the field of view of the transducer element]; and a scanning mechanism [see FIG. 11A and [0076] of Wang-2] configured to move and/or scan the ultrasonic transducer array along the axis.[see [0081] of Wang-2]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the PACT system of Wang further and make the transducer elements unfocused and each unfocused transducer element having a field-of-view in a range of 5 degrees to 30 degrees in a direction along an axis; and a scanning mechanism configured to move and/or scan the ultrasonic transducer array along the axis according to the teachings of Wang-2 in order to overcome allow for wider view and overcome sensitivity of the images to the orientation and position of the probe [see [0004]-[0005] of Wang-2]
Regarding claim 2, Wang further discloses that the ultrasonic transducer array is a full-ring ultrasonic transducer array [see FIG. 43 and [0144] of Wang] and the unfocused transducer elements are distributed around a circumference of a ring centered about the axis [see [0144] and FIG. 44 and claim 1 of Wang]. 
Regarding claim 4, Wang discloses all the limitations of claim 1 above [see rejection of claim 1]
Wang does not disclose that the scanning mechanism is configured to: (1) move the ultrasonic transducer array to one or more locations along the axis and hold at each location for a first time period; and/or (2) scan the ultrasonic transducer array between two locations along the axis during a second time period.  
Wang-2 further discloses that the scanning mechanism is configured to: (1) move the ultrasonic transducer array to one or more locations along the axis [see [0081] of Wang-2] and hold at each location for a first time period; and/or (2) scan the ultrasonic transducer array between two locations along the axis during a second time period. [see [0081]-[0082] disclosing moving the transducer array along the z-axis in step sizes of 0.14 degrees around the cylinder while moving the array up 0.3mm] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the PACT system of Wang further and make the scanning mechanism configured to move the ultrasonic transducer array to one or more locations along the axis and hold at each location for a first time period; and/or scan the ultrasonic transducer array between two locations along the axis during a second time period according to the teachings of Wang-2 in order to overcome allow for wider view and overcome sensitivity of the images to the orientation and position of the probe [see [0004]-[0005] of Wang-2]
Regarding claim 6,  Wang further discloses an axicon lens followed by an engineered diffuser [see [0143] of Wang] configured to convert a light beam Attorney Docket No: CIT 1PO48US/CIT 8372 2Serial No.: 14/065,280from the at least one pulsed or modulated light source to a donut-shaped illumination beam [see [0145] of Wang] or to a uniform circular illumination beam.  
Regarding claim 8, Wang further discloses that a plurality of preamplifiers [see [0158] of Wang]and a plurality of data acquisition systems in one-to-one mapped association with the plurality of unfocused transducer elements [see [0144] disclosing that “each set of preamplifiers is further connected to a 128 data acquisition system”], the plurality of data acquisition systems configured to record the photoacoustic signals while the scanning mechanism moves/scans the ultrasonic transducer array along the axis.[see [0144]; the laser’s trigger is used to trigger both data acquisition system and linear scanner together to allow recoding of PA signals within 100usec after each laser pulse excitation] 
Regarding claim 9, Wang further discloses a computing system configured to execute instructions to reconstruct a plurality of 2D images and/or a 3D volumetric image using photoacoustic signals recorded while the scanning mechanism moves/scans the ultrasonic transducer array along the axis. [see [0188] of Wang disclosing obtaining 2D images of the entire body of the animal by repositioning the animal relative to the imaging elements] 
Regarding claim 19, Wang further discloses that the PACT system is configured to be switchable [see [0142] disclosing that the system can be switchable between 2D/3D modes] between: (i) a 2D mode, wherein in the 2D mode the ultrasonic transducer array is moved to one or more locations along the axis and hold at each location for a first time period; and [see claims 20-22 disclosing taking a plurality of 2D images at a series of imaging planes] (ii) a 3D mode, wherein in the 3D mode the ultrasonic transducer array is scanned between two locations along the axis during a second time period. [see [0081]-[0082] disclosing moving the transducer array along the z-axis in step sizes of 0.14 degrees around the cylinder while moving the array up 0.3mm] 
 Regarding claim 20,Wang discloses a photoacoustic computed tomography (PACT) method [see abstract of Wang], the method comprising: 
causing at least one pulsed light source [pulsed laser light source 1704; see [0192]] to generate one or more light pulses configured to illuminate a specimen being imaged; 
wherein the ultrasonic transducer array includes a plurality of transducer elements[transducer array 1708; see [0192]], 
Wang does not expressly disclose wherein the transducers of the transducer array are unfocused and controlling a scanning mechanism to move and/or scan the ultrasonic transducer array in a direction along an axis, wherein the ultrasonic transducer array is moved/scanned in the direct along the axis while each of a plurality of unfocused transducer elements detects photoacoustic waves within a field-of-view in a range of 5 degrees to 30 degrees in the direction along the axis; and reconstructing a plurality of 2D images and/or a 3D volumetric image using photoacoustic signals recorded while the scanning mechanism moves/scans the ultrasonic transducer array in the direction along the axis.
Wang-2, directed towards a moving transducer array [see abstract of Wang-2], discloses disclose wherein the transducers of the transducer array are unfocused [see [0008] of Wang-2 disclosing that the transducer array could be comprised of unfocused transducer elements] and controlling a scanning mechanism [see FIG. 11A and [0076] of Wang-2] to move and/or scan the ultrasonic transducer array in a direction along an axis.[see [0081] of Wang-2], wherein the ultrasonic transducer array is moved/scanned in the direct along the axis .[see [0081] of Wang-2]while each of a plurality of unfocused transducer elements detects photoacoustic waves within a field-of-view in a range of 5 degrees to 30 degrees[see [0066] disclosing that “acceptance angle of each element in the array was around 28 degrees]; the acceptance angle of the transducer has been taken as equivalent of the field of view of the transducer element] in the direction along the axis; and reconstructing a plurality of 2D [see claims 3 and 20-22 disclosing taking a plurality of 2D images at a series of imaging planes] images and/or a 3D volumetric image using photoacoustic signals recorded while the scanning mechanism moves/scans the ultrasonic transducer array in the direction along the axis. [see [0081]-[0082] disclosing moving the transducer array along the z-axis in step sizes of 0.14 degrees around the cylinder while moving the array up 0.3mm] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the PACT system of Wang further and make the transducers of the transducer array are unfocused and controlling a scanning mechanism to move and/or scan the ultrasonic transducer array in a direction along an axis, wherein the ultrasonic transducer array is moved/scanned in the direct along the axis while each of a plurality of unfocused transducer elements detects photoacoustic waves within a field-of-view in a range of 5 degrees to 30 degrees in the direction along the axis; and reconstructing a plurality of 2D images and/or a 3D volumetric image using photoacoustic signals recorded while the scanning mechanism moves/scans the ultrasonic transducer array in the direction along the axis according to the teachings of Wang-2 in order to overcome allow for wider view and overcome sensitivity of the images to the orientation and position of the probe [see [0004]-[0005] of Wang-2]
Regarding claim 21, Wang further discloses that the plurality of 2D images are reconstructed from photoacoustic signals recorded while the ultrasonic transducer array is held at a location along the axis.[see claims 3 and 20-22 and [0201] of Wang disclosing taking a plurality of 2D images at a series of imaging planes and pausing at each plane to take an image]
Regarding claim 22, Wang further discloses causing the scanning mechanism to hold the ultrasonic transducer array at each of one or more Attorney Docket No: CIT 1P048US/CIT 8372 4Serial No.: 14/065,280locations along the axis for a first time period, wherein a 2D image is reconstructed for each location along the axis [see [0201] and claims 20-22 of Wang]  
Regarding claim 23, Wang further discloses generating an arterial vessel mapping of the specimen being imaged using the plurality of 2D images and/or measuring vascular diameters in the specimen being imaged using the 3D volumetric image.[see [0239] and [0253]-[0256] of Wang]  
Regarding claim 25, Wang does not disclose that the 3D volumetric image is reconstructed from photoacoustic signals recorded while the ultrasonic transducer array is scanned between two locations along the axis during a second time period
Wang-2 further discloses that the 3D volumetric image is reconstructed from photoacoustic signals recorded while the ultrasonic transducer array is scanned between two locations along the axis during a second time period.  [see [0081]-[0082] disclosing moving the transducer array along the z-axis in step sizes of 0.14 degrees around the cylinder while moving the array up 0.3mm] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the PACT system of Wang further and make the 3D volumetric image is reconstructed from photoacoustic signals recorded while the ultrasonic transducer array is scanned between two locations along the axis during a second time period according to the teachings of Wang-2 in order to overcome allow for wider view and overcome sensitivity of the images to the orientation and position of the probe [see [0004]-[0005] of Wang-2]
Regarding claim 27, Wang in view of Wang-2 discloses all the limitations of claim 25 above [see rejection of claim 25 above]
Wang in view of Wang-2 does not disclose that the second time period is shorter than 10 seconds or shorter than 15 seconds.  
However, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the time period of claim 25 and make it shorter than 10 seconds or shorter than 15 seconds in order to optimize the imaging.  Further, it has been held that optimizing a variable and discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 30, Wang further discloses that the specimen is a human breast [see [0014] of Wang]
Regarding claim 34, Wang further discloses that the one or more one or more light pulses are converted into a donut beam configured to circumferentially illuminate the human breast. [see [0145] of Wang]
Regarding claim 35, Wang further discloses that the ultrasonic transducer array is a full-ring ultrasonic transducer array [see FIG. 43 and [0144] of Wang] with unfocused transducer elements distributed around a circumference of a ring centered about the axis[see [0144] and FIG. 44 and claim 1 of Wang], wherein the circumference is at least 200 mm, [see [0144] of Wang disclosing that the diameter of the ring is 220mm] and wherein the full-ring ultrasonic transducer array is moved/scanned to an outside surface of the human breast while photoacoustic signals are recorded.[see [0144] disclosing a linear stage to move the transducer array elevational; see Also FIG. 43]

Claims 11, 12, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2019/0307334) hereinafter “Wang” in view of Wang et al. (U.S. Publication No. 2016/0262628) hereinafter “Wang-2” as applied to claim 9 above, and further in view of D’sa et al. (Wo 2012035472) hereinafter “D’sa”.
Regarding claims 11, and 28 Wang as modified by Wang-2 discloses all the limitations of claim 9 above [see rejection of claim 9]
Wang as modified by Wang-2 does not disclose that the computing system is further configured to execute instructions to determine an elastogram using the plurality of 2D images and/or calculate a vessel density map using the 3D volumetric image.
D’sa, directed towards quantification of tissue strain using ultrasound elastography images [see abstract of D’sa] further discloses that the computing system is further configured to execute instructions to determine an elastogram using the plurality of 2D images [see page 9, second paragraph and FIG. 2 disclosing generating an elastogram from a plurality of 2D images] and/or calculate a vessel density map using the 3D volumetric image.  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the PACT system of Wang as modified by Wang-2 further and make the computing system configured to execute instructions to determine an elastogram using the plurality of 2D images and/or calculate a vessel density map using the 3D volumetric image according to the teachings of D’sa in order to increase the accuracy of the elastograms.
Regarding claims 12 and 29, Wang as modified by Wang-2 discloses all the limitations of claim 9 above [see rejection of claim 9]
Wang as modified by Wang-2 does not disclose that the computing system is further configured to execute instructions to identify one or more regions with a potential mass using the elastogram and/or the vessel density map.  
D’sa further discloses that the computing system is further configured to execute instructions to identify one or more regions with a potential mass using the elastogram and/or the vessel density map [see FIG. 5 and page 11, second paragraph disclosing identifying potential mass areas in the image].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the PACT system of Wang as modified by Wang-2 further and make the computing system is further configured to execute instructions to identify one or more regions with a potential mass using the elastogram and/or the vessel density map according to the teachings of D’sa in order to determine potential lesions in the region of interest by analyzing the elastogram.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2019/0307334) hereinafter “Wang” in view of Wang et al. (U.S. Publication No. 2016/0262628) hereinafter “Wang-2” as applied to claim 9 above, and further in view of Wiemker et al. (U.S. 2006/0247510) hereinafter “Wiemker”.
Regarding claim 14, Wang as modified by Wang-2 discloses all the limitations of claim 9 above [see rejection of claim 9]
Wang as modified by Wang-2 does not disclose that the computing system is further configured to execute instructions to perform an automated tumor segmentation process to identify one or more regions with a potential mass using the 3D volumetric image.  
Wiemker, directed towards automated method of analyzing a volume of interest and segment a tumor [see abstract of Wiemker] discloses that the computing system is further configured to execute instructions to perform an automated tumor segmentation process to identify one or more regions with a potential mass using the 3D volumetric image [see [0043] of Wiemker].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the PACT system of Wang as modified by Wang-2 further and the computing system is further configured to execute instructions to perform an automated tumor segmentation process to identify one or more regions with a potential mass using the 3D volumetric image according to the teachings of Wiemker in order to determine potential lesions with the area of interest and increase the accuracy of diagnosis.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793